Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/2022 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 3/23/2022, with respect to the rejections of claims 25-48 under 35 U.S.C. 101 have been fully considered and are persuasive.  The previous grounds of rejection have been withdrawn.  After further search and consideration, the pending claims are in condition for allowance.

Allowable Subject Matter
Claims 1-48 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-24 are allowed as indicated in the Office action dated 2/11/2022.
Regarding claim 25, the prior art fails to disclose or fairly suggest at least one non-transitory-computer-readable storage medium comprising executable instructions for configuring at least one processor to: determine a number of devices that are responsive to a control device; select, based on the number of devices that are responsive to the control device, a feedback type of a plurality of feedback types to be provided via a status indicator on the control device, wherein the plurality of feedback types comprise at least one simple feedback type that is provided in response to a user interface event on the control device and at least one advanced feedback type provided in response to a level associated with the one or more devices that are responsive to the control device; and provide feedback according to the selected feedback type via the status indicator by illumination of at least one segment of a plurality of segments of the status indicator, wherein a different illumination configuration is provided for the plurality of segments for different feedback types.
Regarding claim 37, the prior art fails to disclose or fairly suggest at least one non-transitory-computer-readable storage medium comprising executable instructions for configuring at least one processor to: receive device information regarding one or more devices that are responsive to a control device, wherein the device information comprises at least one of an address or a device type of each of the one or more devices; select, based on the received device information, a feedback type of a plurality of feedback types to be provided via a status indicator, the status indictor configured to be illuminated by a plurality of segments, wherein the plurality of feedback types comprise at least one simple feedback type that is provided in response to a user interface event on the control device and at least one advanced feedback type provided in response to a level associated with the one or more devices; and provide the feedback according to the selected feedback type via the status indicator by illuminating at least one segment of the plurality of segments, wherein a different illumination configuration of the plurality of segments is provided for different feedback types.
Dependent claims 26-36 and 38-48 are allowed with their base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687